On 26 July in Abu Dhabi, the Swiss solar-powered plane, Solar Impulse, finished its world tour. On the same day that the whole world commended that technical feat, the International Organization for Migration issued a statement saying that, since the beginning of 2016, more than 3,000 migrants had lost their lives in the Mediterranean Sea. That shows us that once again humankind is capable of the best and the worst: excellence in innovation at the service of the environment, but also powerlessness and a certain inertia in the face of immense tragedy, born of dictatorship, poverty and warfare.
The challenges facing the international community are extensive. The situation in the Middle East and in certain regions of Africa, as well as at the gates of Europe, represent a tragic example of that. The weakening of States, economies and societies fosters the radicalization that can lead to terrorism and armed conflict, which bring with them their corollary victims — refugees and displaced persons. The consequences affect us all. Additional threats remain, such as natural disasters, climate change and its impacts and, indeed, antimicrobial resistance. Economic crises and the vicious cycle of unemployment, vulnerability and social exclusion that accompanies them are of concern to decision-makers around the world.
In the face of the scale of those challenges, a strong United Nations is more necessary than ever. The Organization has already proved what it is capable of. Its tireless efforts to mobilize the international community within the framework of various action plans have prolonged the all-important liberalization of the global economy. Over the past 20 years, the United Nations has helped to reduce extreme poverty rates by half and increase average life expectancy. Thanks to United Nations incentives, education for the world’s populations has improved. The involvement of the private sector and civil society in global governance is constantly growing.
There is another signal of hope, namely, the recent peace agreement in Colombia. Switzerland, the depositary of the agreement, commends all the parties involved for that breakthrough on the road to lasting peace. Our generation is the first since the beginning of the twentieth century not to have lived through a world war. The United Nations has greatly contributed to that outcome, even if we must admit that there are still too many regional conflicts and that those conflicts have resulted in too many victims.
Because of its universality, the United Nations has a unique legitimacy, which gives rise to a monumental responsibility, with the number of its initiatives, agreements and processes constantly multiplying. A new global vision is taking shape, and all States are involved. Among the cornerstones of that vision is the 2030 Agenda for Sustainable Development, which is the common framework for the development of sustainable solutions. It provides the basis for a renewed social contract between leaders and populations.
The Paris Agreement on Climate Change, which seeks to limit global warming, is a strong sign of the commitment of States. The recent decision of the United States and China to ratify the Agreement is a very important step towards ensuring its success. The first World Humanitarian Summit, held in Istanbul, which helped to develop solutions aimed at helping people affected by crises and disasters, is further evidence of international solidarity. Furthermore, the review of the United Nations peace and security architecture, which we recently completed, highlighted the importance of conflict prevention.
Finally, this year we celebrate the tenth anniversary of the Human Rights Council, which has substantially contributed to the promotion and defence of human rights. A further step is now needed to strengthen the influence of its actions on the ground. The “Appeal of 13 June”, launched by Switzerland and supported today by 70 States, rightly proposes to improve conflict- prevention activities by more systematically integrating the human rights dimension, including strengthening the links between the Human Rights Council and the Security Council.
In recent years, we have provided ourselves with valuable tools to build a better world; now it is time to use them. In that context, I would like to express our gratitude to Secretary-General Ban Ki-moon, who, during a decade of hard work, has enabled the United Nations to make significant advances. We are convinced that his successor will continue the work and reform of the United Nations.
Our approach in this crucial phase must be based on principles that are dear to us, the Swiss, namely, the principles of inclusion and participation. I am convinced that by acting together we will succeed in meeting all the Goals of the 2030 Agenda. Switzerland was one of the first countries to introduce national measures aimed at implementing the 2030 Agenda. We are determined to follow through on that commitment.
I hold the deep conviction that, in order to achieve the goals that we have set, we must have a sound economy. Promoting sustainable economic growth means making commitments that favour societies that offer equitable opportunities for all their members. A thriving economy is a primary objective, because it is a essential tool for creating opportunities for all citizens. A thriving economy makes it easier for young people, women and older workers to enter the labour market. I see that as absolutely consistent with the commitments undertaken by the United Nations. For a dynamic economy that provides jobs and opportunities is an important factor in preventing terrorist abuses and armed conflict.
In Switzerland, we have identified three key elements that enable us to regularly be at the forefront of innovation and competitiveness.
First, we have an effective training system that reflects the needs of the real economy as well as those of basic research. University courses and vocational programmes in Switzerland benefit from the same attention and the same care. Enterprise learning enriched by theoretical training in vocational schools plays a central role in the system.
Secondly, our liberal labour laws allow companies to evolve with the markets, participate in and contribute to technological progress and easily adopt innovative methods and products. The flexibility of our economy becomes the best guarantee of employment.
Thirdly, we have in place an effective and respected social partnership that ensures industrial peace. Regular negotiations between representatives of employers and employees ensure that labour agreements are flexible and accepted by all, and meet the needs of industries and regions.
But those key elements cannot produce positive effects without international trade. Exchanges stimulate competition, scientific and technological progress and innovation. And we should never forget that freedom expressed through democracy and framed by the rule of law is the best guarantee in ensuring that a company may realize its full economic, scientific and cultural potential.
It is also important to meet the challenges of globalization in the digital domain, not only in terms of transparency, data security and equal opportunities, but also from the perspective of the opportunities of technological, social, political and economic progress. In an open and democratic society, it is certainly vital that people be able to use digital technologies in informed and safe ways. However, we must also do everything possible to ensure that the new possibilities offered by digitization facilitate access to employment rather than make employment more precarious.
It is easy to forecast that digitization will make jobs disappear. But that is not what matters; the real challenge is to identify the new jobs that it will create. For it is only by making that effort that we can put in place the training that will allow the greatest number of people to find jobs in tomorrow’s world. In order succeed in that effort, we need to engage in dialogue with the most innovative companies. The United Nations and its specialized agencies can help ensure that all countries can take advantage of the opportunities offered by technological progress.
Speaking of the challenges facing the United Nations and the international community leads us naturally to Geneva as an international city. Switzerland is committed to prioritizing that city as a centre of global governance. We are supporting the modernization of the city’s real estate, but we are also strengthening synergies between the various stakeholders in international Geneva, whether in the field of global health or of humanitarian action. There have been a number of initiatives in Geneva in recent months, namely, the Appeal of 13 June to Put Human Rights at the Heart of Conflict Prevention, the launch of a High-level Panel on Water and Peace, the organization of a conference on the prevention of violent extremism, and also various kinds of peace talks and negotiations. They are all evidence of the importance of Geneva as an international city and of Switzerland’s commitment. It is a place that is useful for the world, and we will continue to commit to ensuring that its role is strengthened.
I am wholeheartedly convinced that the only viable responses to the contemporary challenges that we face are to be found in collective and solidarity-based solutions. To find such solutions, the international community needs a strong United Nations that is also modern and effective. That is the path we must take. Together, we must now support the Organization with vision and determination.
